Citation Nr: 1312817	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  08-09 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran had active duty service with the United States Army from November 1966 to October 1968, to include a tour of duty in Vietnam.  He was additionally a member of the Army Reserve and the Rhode Island Army National Guard, with various periods of inactive and active duty for training (INACDUTRA and ACDUTRA, respectively).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision by the Providence, Rhode Island, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which declined to reopen a previously denied claim of service connection for a respiratory disorder.  The December 2007 decision was itself a reconsideration of prior January 2007 and June 2007 decisions, following the receipt of additional, new and material evidence.  38 C.F.R. § 3.156(b).

In a September 2009 decision, the Board determined that reopening of the claim was appropriate, and remanded the underlying claim on the merits to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development and adjudication.  When the matter was returned to the Board in February 2012, the issue was again remanded for additional development.  

The appeal is once again REMANDED to the RO via AMC in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In September 2009, the Board directed that following reopening of the claim, a VA pulmonary examination was required.  The examiner was requested to offer an opinion as to whether it was at least as likely as not any currently diagnosed respiratory condition, to include chronic obstructive pulmonary disease (COPD) and asthma, was caused or aggravated by the Veteran's exposure to herbicides and/or chemical solvents in service.

The requested examination was provided in March 2010.  The examiner reviewed the claims folder and noted the Veteran's chemical exposure.  He offered a negative nexus opinion regarding such and COPD/asthma.  However, he failed to address any potential causative role for herbicide exposure, although such exposure was established due to his service in Vietnam.  38 C.F.R. § 3.309(a).

The Board therefore found that the March 2010 examination did not comply with the September 2009 remand directives, and further remand was required.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The February 2012 Board remand ordered that the Veteran's file be reviewed by the prior examiner to obtain the lacking opinion or, if the examiner was not available, provided a new VA examination.  The Veteran was again examined in February 2012.  The VA examiner reviewed the claims file and generated a report of such, but failed to in any way address the nexus questions posed by the Board.  The AMC therefore properly returned the file to the doctor for the required opinion and rationale.

In a June 2012 Disability Benefits Questionnaire (DBQ), the doctor opined that it was not likely that the Veteran's current lung problems, diagnosed as asthma, were related to in-service exposure to herbicides.  He disputed a diagnosis of emphysema, relying upon VA records instead of listed diagnoses in service treatment records (STRs).  The AMC therefore determined that the offered opinion and rationale were not adequate, as the doctor did not explain his basis for diagnosis or his negative opinion.

The same doctor revisited his opinion in a November 2012 DBQ.  He explained that COPD was a blanket diagnosis, which covers emphysema, chronic bronchitis, and/or asthma.  The doctor reviewed the testing of record and endorsed findings that showed the Veteran's condition was more consistent with asthma than the other possibilities, though elements of each may be present.  Asthma was "usually inherited" and could be triggered or exacerbated by environmental exposures.

In any case, he opined that no form of COPD would have been aggravated by herbicide exposure or "activities associated with" ACDUTRA or INACDUTRA.  He did not state the basis for this conclusion; no rationale for the opinion is therefore present.

Moreover, the examiner stated that asthma "related to occupational exposures" could have been aggravated.  He went on to state that he saw no evidence of such in the file.  It is unclear if the examiner meant that no aggravation was shown, or no "occupational exposure" was shown.  The statement requires clarification, particularly if the examiner meant the latter, as the crux of the Veteran's claim is that occupational exposure to chemical solvents and hydrocarbons caused or aggravated his respiratory condition.

To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  No adequate medical opinion has yet been obtained.  Although the Board deeply and sincerely regrets the further delay, an additional remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file complete VA treatment records from the medical center in Providence, Rhode Island, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period of March 2010 to the present.

2.  Then, return the Veteran's claims file to the February 2012 VA examiner and author of the June and November 2012 DBQ addenda.  If the examiner is unavailable, the case should be referred to an equally qualified physician.  The examiner must again review the claims file and respond to the following:

a)  Is it at least as likely as not that any currently diagnosed respiratory condition, to include asthma or other form of COPD, was caused or aggravated (permanently worsened beyond the natural progression of the disease) by the established in-service exposure to herbicides in Vietnam?

b)  Is it at least as likely as not that any currently diagnosed respiratory condition, to include asthma or other form of COPD, was caused or aggravated (permanently worsened beyond the natural progression of the disease) by established exposure to chemical solvents (PD-680, e.g.) and hydrocarbons during National Guard service?

A full and complete rationale for any opinion expressed is required.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  

3.  Review the claims file to ensure that all of the foregoing requested development is completed, particularly with respect to the adequacy of the proffered responses to the Board's inquiries, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


